Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "medium molecular weight organic compound fraction" in claim 1 is a relative term which renders the claim indefinite.  The term "medium molecular weight organic compound fraction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the claim will be considered to read "medium molecular weight organic compound fraction comprising molecular weights ranging from 900-1800 Da."
Claims 2 is rejected as it fails to further limit claim 1 based on the examiner’s interpretation of claim 1 in view of the instant specification. 
Claims 3-17 are rejected as depending from a rejected base claim.

20 recites the limitation "the conditions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the increased percentage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term "medium molecular weight organic compound fraction" in claim 1 is a relative term which renders the claim indefinite.  The term "medium molecular weight organic compound fraction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
It is noted that in the instant specification when describing “medium weight organic compound fractions the range of 900-1800” is repeatedly mentioned by applicant. For examination purposes, the claim will be considered to read "medium molecular weight organic compound fraction comprising molecular weights ranging from 900-1800 Da." Appropriate action required.
Claims 2 is rejected as it fails to further limit claim 1 based on the examiner’s interpretation of claim 1. 
Claims 3-17 are rejected as depending from a rejected base claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 16 of U.S. Patent No. 10,773,978. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patent claims may be construed broadly enough to encompass the subject matter of the instant claim.


Allowable Subject Matter
Claims 1 and 3-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
  	Per claim 1, while it is known in the art to provide a method of binding a metal ion in water, the method comprising:
  	contacting the water with a fraction of dissolved organic material (DOM) to form a complex between the DOM fraction and the metal ion; and
  	separating the complex from the water;
comprising molecular weights ranging from 900-1800 Da, and wherein the DOM is from phytoplankton.
Claims 18-19 are allowed upon applicant submitting a proper, timely filed terminal disclaimer.
  	Per claim 18, while it is known in the art to provide a method of binding a metal ion in water, the method comprising: contacting the water with a fraction of dissolved organic material (DOM) to form a complex between the DOM fraction and the metal ion; and 
 	separating the complex from the water, wherein the DOM is from phytoplankton, and wherein the metal ion is selected from Hg2+, Cd2+, Zn2+, Co2+, Ni2+ or Pb2+ (see, for example, “Influence of dissolved organic matter character on mercury incorporation by planktonic organisms: An experimental study using oligotrophic water from Patagonian lakes” to Dieguez et al.), in the examiner’s opinion, the prior art fails to teach or render obvious the method further including 
. 
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
12/1/21